Citation Nr: 1212787	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  07-19 035	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for bilateral hearing loss disability.

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1955 to July 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In this decision the RO denied service connection for hearing loss disability, tinnitus, a low back disability and exposure to asbestos.  In a subsequent rating decision in October 2009, the RO granted service connection for asbestosis assigning a 60 percent rating, and granted service connection for tinnitus assigning a 10 percent rating.  As this represents a full grant of the benefits sought with respect to the claims of service connection for exposure to asbestos and tinnitus, these issues are no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Incidentally, the RO subsequently increased the Veteran's rating for asbestosis to 100 percent in a June 2010 rating decision.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1955 to July 1958.

2.  On March 5, 2012,  prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant submitted a statement (VA Form 21, 4138) to VA in response to notice he received of a scheduled Board hearing in March 2012.  He informed VA that wished to cancel the hearing and "any further development or adjudication cease/discontinue".  He went on to state that he had been granted his "full VA Benefits and Entitlements".  The Board deems this statement as an  intent to withdraw this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


